Citation Nr: 0126250	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  97-33 668A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a post operative 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for post 
operative scarring on the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Atlanta, 
George, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for a rating in excess of 
10 percent for service connected residuals of a meniscectomy 
of the left knee with degenerative joint disease.  In 
September 1998, the Board remanded the veteran's appeal for 
further evidentiary development.  In June 1999, the RO re-
characterized the veteran's service connected left knee 
disorders as follows: a post operative medial meniscectomy of 
the left knee, arthritis of the left knee, and post operative 
scarring on the left knee.  The RO rated the post operative 
medial meniscectomy as 10 percent disabling, the arthritis as 
10 percent disabling, and the post operative scarring as 
noncompensable.  Thereafter, the veteran's claims file was 
transferred to the RO in Montgomery, Alabama.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter "Act" or "Veterans Claims Assistance Act 
of 2000").  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to assist and notify, and 
superseded the decision of Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

In this regard, the Board notes that a review of the record 
on appeal shows that the veteran's wife, in an August 2001 
written statement, for the first time notified VA that the 
veteran was in receipt of Social Security Administration 
(SSA) disability benefits because of service connected left 
knee problems.  Moreover, the veteran testified at his August 
2001 video hearing that he saw a physician at the Atlanta VA 
medical center (VAMC) every three to four months for 
treatment of his left knee disabilities.  Tellingly, a review 
of the record on appeal fails to show that the RO had an 
opportunity to request the veteran's SSA records.  Likewise, 
a review of the record on appeal fails to disclose any post 
1998 VA treatment records.  Accordingly, another remand is 
required for the RO to obtain and associate with the record 
all outstanding pertinent records from the above-referenced 
sources, as well as from any other source(s) or facility(ies) 
identified by the veteran.  Veterans Claims Assistance Act of 
2000.

Moreover, the Board notes that the veteran testified at his 
August 2001 video hearing that his left knee disabilities 
have become worse since his March 1999 VA examination.  
Accordingly, on remand, a new VA examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the Board must once again remand the case so 
that the RO may fulfill its duty to assist by attempting to 
obtain the requested evidence and by obtaining the requested 
VA examination in view of the veteran's complaints that his 
disability has gotten worse.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Stegall v. West, 11 Vet. App. 268 (1998).

Next, based on the argument made at the veteran's August 2001 
video hearing (i.e., his lost his job of 27 years with the 
telephone company because his left knee disorder interfered 
with his ability to climb telephone polls), the Board finds 
that the RO, on remand, must also give consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001).

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All treatment records, not yet 
associated with the record, held by 
the Atlanta VAMC and the Social 
Security Administration in addition 
to any other pertinent medical 
records from any other source(s) or 
facility(ies) identified by the 
veteran.

b.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for him to undergo 
examination. 

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claim's file, and the veteran 
and his representative should be so 
notified.  

3.  As part of the development undertaken 
to comply with the new law, the RO should 
schedule the veteran for an orthopedic 
examination.  A copy of the appointment 
notice(s) sent to the veteran should be 
associated with the file.  All necessary 
testing, including x-rays, should be 
conducted.  The examiner must review the 
entire claims folder.

a.  The examiner should thereafter 
conduct complete range of motion 
studies.  Specifically, the examiner 
should conduct an evaluation of the 
veteran's left knee that takes into 
account all functional impairments 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  See 38 C.F.R. §§ 4.40, 4.45 
(2001).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion.  
See DeLuca, supra.  If the veteran 
is examined at a point of maximum 
disability, the examiner should 
affirmatively say so.  

b.  The examiner should state 
whether subluxation or lateral 
instability due to service-connected 
disability is "severe," 
"moderate," or "slight."  
Diagnostic Code 5257.  Any opinion 
as to subluxation or lateral 
instability must be reconciled with 
the July 1999 VA examiner's 
findings, as well as the 
observations made in a June 1997 VA 
treatment record.

c.  As for post operative scarring, 
the examiner should provide an 
opinion as to whether that scarring 
is poorly nourished and with 
repeated ulceration, tender and 
painful on objective demonstration, 
or result in any additional loss in 
range of motion.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(2001).

4.  To help avoid future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should consider whether 
referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.

6.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.73, 4.118 and the precepts of DeLuca, 
supra.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


